Moore, J.
This is a suit to annul and avoid a judgment rendered in favor of defendants against the plaintiff Company, as garnishee, in a suit entitled Berkson Bros. vs. S. R. Walker, No. 12,882 of the docket of the District Court.
The judgment rendered in said suit was for $231.44, with legal interest thereon, from the 3d of March, 1880, and costs. It was rendered against the plaintiff Company, as garnishee, and the defendant, S. R. Walker, and signed by the Judge of the District Court on the 28th day of May, 1881.
From this judgment none of the parties, against whom it was rendered, appealed, although plaintiff in this suit was duly notified of its rendition on the 13th of June, 1881.
It has therefore become final.
*120The defendants in the present suit filed in the court a qua the exception, “ that the matters at issue in this case have been finally passed upon in said suit of Berkson Brothers vs. S. R. Walker et al., that the only remedy of said Insurance Company, to which it was entitled for relief against said judgment, was a new trial, or an appeal.
“ That said plaintiff Company has no right of action to annul said judgment.”
This exception was referred to the merits, and after trial, judgment was rendered in favor of the plaintiff Company, annulling and avoiding said judgment against it, in so far as it is concerned.
The defendants have appealed.
We are of opinion that the plaintiff1 Company should have sought relief against the judgment rendered against it, and which it seeks in this action to annul, by an appeal. We do not think that it has selected the proper remedy. No grounds for the action of nullity are shown to exist. This exception should have been sustained. 1 R. 523; 6 An. 250, 799; 9 An. 198, Gilmore vs. Gilmore; 23 An. 146; 27 An. 36-7; 31 An. 582. The action of nullity should have been dismissed.
It is therefore ordered, adjudged and decreed, that the judgment of the court a qua be reversed and avoided.
It is further ordered that plaintiff pay costs in both courts.